37 So.3d 370 (2010)
Michael Anthony CAPOZZI, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-2708.
District Court of Appeal of Florida, Fifth District.
May 28, 2010.
Michael Anthony Capozzi, Bristol, pro se.
No Appearance for Appellee.
PER CURIAM.
AFFIRMED. See State v. Calderon, 951 So.2d 1031, 1035 (Fla. 3d DCA 2007) ("An amended statute of limitation which applies retroactively does not violate the ex post facto prohibition if it clearly indicates that it retroactively applies to pending cases not time barred by the old statute."); Scharfschwerdt v. Kanarek, 553 So.2d 218, 220 (Fla. 4th DCA 1989) ("The legislature can amend statutes of limitations to apply retroactively without running afoul of the constitutional ex post facto prohibition if it (a) does so before the prosecution is barred by the old statute and (b) clearly indicates that the new statute is to apply retroactively to cases pending when it becomes effective."), rev. denied, 563 So.2d 633 (Fla.1990).
GRIFFIN, PALMER and LAWSON, JJ., concur.